Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 1 directed to an artificial cornea non-elected without traverse.  Accordingly, claim 1 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 was cancelled.

Reasons for Allowance
Claims 2 and 6-10 were allowed.
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to form an artificial cornea from nonwoven fabric with a through-hole, further comprising an aqueous gel polymer arranged to cover the through hole wherein:
The non-woven fabric comprises a composite nan-fiber of PVA, HEC and graphite as in claim 2 or,
Wherein the non-woven fabric preparation further comprises the formation of hydroxyapatite according to the DSP/calcium chloride immersion steps of claim 8 at the claim pH.

Pertinent Prior Art
The most pertinent prior art (Bakhshandeh et al.) teaches a method of forming a corneal implant having an outer skirt as claimed and having an inner portion made from a clear hydrogel.  However, the prior art fails to teach the composite nanofiber of claim 5 or the use of hydroxyapatite in the invention formed according to the method steps of claim 8.
Another prior art (Murphy et al.) teaches a method of implanting artificial cornea materials. However the prior art fails to teach forming the skirt of the corneal implant with the composite fiber of claim 5 or using the hydroxyapatite deposition steps of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717